Citation Nr: 1236989	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in September 2011.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Navy sonar technician with approximately one month of service aboard a diesel-electric submarine and the remainder of active duty aboard a destroyer.  The Veteran subsequently served in the Naval Reserve from 1970 to 1974.   He contends that his psychiatric disorders, diagnosed as major depressive disorder and PTSD, were caused by traumatic events in service.  

In October 2003, the Veteran submitted a claim for service connection for major depression and anxiety and reported that the disorders first manifested in March 2002.  Records of treatment by the Veteran's private physician in April 2002 showed that the Veteran reported receiving psychiatric medications from a primary care physician from 1984 to 1998 and from a psychiatrist in 1998 and 1999 following a suicide attempt.  A request to the Veteran for authorization to obtain these records is necessary as they are relevant to treatment and diagnosis of a psychiatric disorder over a significant period of time following active service.  

In a June 2011 Board hearing, the Veteran reported that he had received a VA non-service-connected pension for several months before also receiving Social Security Administration (SSA) disability benefits.  The claims file does not contain any VA records relevant to examinations or adjudication of a non-service-connected pension, and there has been no request for SSA records.  VA pension records are relevant to the current claim.  Although generally VA is not bound by SSA determinations, the associated examination and adjudicative records are pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).
 
Records of private psychiatric care from 2005 to 2007 show a diagnosis of major depressive disorder with anxiety and refer only to unspecified events in service.  In a brief letter in April 2007, the private psychiatrist noted that the Veteran had been diagnosed with major depressive disorder and PTSD.  He did not note the causes for the disorder or refer to any specific traumatic events.  There are no records of care in the claims file for any mental health treatment after April 2007.  

In July 2007, the Veteran reported the occurrence of two stressful events to the RO.  He reported that in June or July 1970 he was aboard the destroyer when the ship lost power for several hours while underway in an exercise and that he feared a collision might occur.  He reported that at some time between June and August 1970, he was aboard the destroyer underway near Southern California and was fearful that his ship would capsize in a storm.  In January 2008, the RO denied service connection only for PTSD and did not address other diagnosed psychiatric disorders.  The RO noted that an attempt was made to verify the occurrence of the contended events without success and denied service connection on that basis.  In July 2009 RO hearing, the Veteran reported another event that occurred during his very short tour of duty on the submarine.  He reported that the submarine came under accidental depth charge attack during an exercise near Hawaii.  None of the events involved actual or threatened severe injuries or death to the Veteran or others.   In correspondence in March 2010, a representative of the National Archives and Records Administration reported that a search of deck logs of the submarine and the destroyer during the months in 1969 and 1970 cited by the Veteran failed to identify any storms, loss of power, or accidental depth charge attacks.  

As the record showed that the Veteran experienced symptoms and was diagnosed with major depressive disorder in addition to PTSD, VA must consider whether service connection is warranted for other disorders.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In the case, the occurrences of the severe events described by the Veteran have not been verified, and the Veteran was not in any area where there was a possibility of hostile attack.  However, significantly less severe events of the same nature as described by the Veteran are consistent with his service.  A submarine crew would likely hear undersea explosive signals (but not live ordnance) during exercises.  As a new and inexperienced sonarman, the Veteran could have formed his own interpretation or been told an inflated story by his more experienced shipmates.  The service personnel records showed that the Veteran declared himself a non-volunteer for submarine duty after only 31 days of service.  Further, a loss of power or ship rolls in a storm are not unusual and rarely are of concern to most Sailors but may have been felt to be significant by the Veteran on his first year of sea duty.  A VA examination is necessary to determine whether relatively routine events that do not appear in deck logs are sufficient in the Veteran's case to have been the origin of his major depression and whether the Veteran has a diagnosis of PTSD related to these events.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identification of the primary care provider and psychiatrist who provided mental health care from 1984 to 1999 and for care since 2007.  If authorized by the Veteran, request all available clinical records and associate any records received with the claims file. 

2.  Associate any VA records of examination and adjudication of a non-service-connected pension with the claims file.  This adjudication may have occurred at another Regional Office.  

3.  Request from the Social Security Administration all examination and adjudication records associated with the award of disability benefits.  Associate any records received with the claims file. 

4.  Then, schedule the Veteran for a VA mental health examination by a psychiatrist or doctoral-level psychologist.  Request that the examiner review the claims file and note the review in an examination report.  

a.  Request that the examiner perform a mental health assessment, explore the Veteran's reports of stressful events in service, and note all indicated diagnoses including any acquired or developmental disorders.  

b.  In view of the absence of any records to verify event occurrence and the Veteran's subsequent continued service in the Naval Reserve, request that the examiner provide an opinion whether the events reported by the Veteran are of a nature and severity sufficient to be a cause or aggravation of any of the Veteran's acquired and diagnosed psychiatric disorders.  The examiner must also discuss any other causes and whether they arise from any aspect of active duty service.   

c.  If an opinion cannot be provided, the examiner must explain the reasons such as lack of history or evidence in the file, the need for additional testing or clinical evaluation, lack of skill or training of the examiner, or a shortfall in the state of medical knowledge. 

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


